DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 9,397,661 B2).
Regarding Claim 8, equivalent off chip driver circuit Claim 1, and equivalent method Claim 15, Ha teaches in Figure 14 an off chip driver system, comprising: 
a front-end driver circuit configured to generate a pull-up control signal and a pull-down control signal (using 140, 150); and 
an off chip driver circuit coupled to the front-end driver circuit and receive the pull-up control signal and the pull-down control signal from the front-end driver circuit (170, which receives CODE_PU[N:0] and CODE_PD[N:0]), wherein the off chip driver circuit is further illustrated in Figure 13 comprises: 
a first power rail (VDD); 
a second power rail (VSS); 
an input/output pad (PAD); 
a pull-up circuit configured to selectively activate at least one of a plurality of charging paths between the first power rail and the input/output pad in response to the pull-up control signal (R11, 173), wherein the pull-up circuit comprises a first resistor (R11) and a plurality of PMOS transistors arranged on the charging paths (173), and the first resistor is coupled between the input/output pad and the PMOS transistors (R11 is coupled between node at PAD and 173); and 
a pull-down circuit configured to selectively activate at least one of a plurality of discharging paths between the second power rail and the input/output pad in response to the pull-down control signal (R12, 174), wherein the pull-down circuit comprises a second resistor (R12) and a plurality of NMOS transistors arranged on the discharging paths (174), and the second resistor is coupled between the input/output pad and the NMOS transistors (R12 is coupled between node at PAD and 174).  
but does not explicitly teach the first resistor is coupled between the first power rail and the PMOS transistors; and the second resistor is coupled between the second power rail and the NMOS transistors.
It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Here, the pull-up configuration where the first power rail is connected to the first resistor, the first resistor is connected to the PMOS transistors, and the PMOS transistors are connected to the input/output pad would be operationally equivalent to the first power rail connected to the PMOS transistors, the PMOS transistors are connected to the first resistor, and the first resistor is connected to the input/output pad because rearranging the PMOS transistors and the first resistor that are serially connected between the two nodes (first power rail and input/output pad) results in generating the same resulting signals at the first power rail and input/output pad.  Thus, rearranging the PMOS transistors and the first resistor would not modify the operation of the device and would have been an obvious matter of design choice by one of ordinary skill and creativity in the art.  
Similarly, the pull-down configuration where the input/output pad is connected to the second resistor, the second resistor is connected to the NMOS transistors, and the NMOS transistors are connected to the second power rail would be operationally equivalent to where the input/output pad is connected to the NMOS transistors, the NMOS transistors are connected to the second resistor, and the second resistor is connected to the second power rail because rearranging the NMOS transistors and the second resistor that are serially connected between the two nodes (power rail and input/output pad) results in generating the same signal at the input/output pad.  Thus, rearranging the NMOS transistors and the second resistor would not modify the operation of the device and would have been an obvious matter of design choice by one of ordinary skill and creativity in the art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the PMOS transistors and the first resistor between the first power rail and the input/output pad and to rearrange the NMOS transistors and the second resistor between the second power rail and the input/output pad for the purpose of using design choice by one of ordinary skill and creativity in the art that would not modify the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 


Regarding Claims 2, 9, and 16, Ha’s rearranged circuit (see rearrangement in Claim 1) further teaches the off chip driver circuit, 
wherein the PMOS transistors in the pull-up circuit comprises: 
a first PMOS transistor connected between the first resistor and the input/output pad (where one of the transistors of 173 is connected between R11 and PAD); and 
a second PMOS transistor connected between the first resistor and the input/output pad (where another one of the transistors of 173 is connected between R11 and PAD), 
wherein the first PMOS transistor and the second PMOS transistor are connected in parallel (where the plurality of transistors of 173 are connected in parallel), 
wherein the NMOS transistors in the pull-down circuit comprises: 
a first NMOS transistor connected between the second resistor and the input/output pad (where one of the transistors of 174 is connected between R12 and PAD); and 
a second NMOS transistor connected between the second resistor and the input/output pad (where another one of the transistors of 174 is connected between R12 and PAD), 
wherein the first NMOS transistor and the second NMOS transistor are connected in parallel (where the plurality of transistors of 174 are connected in parallel).  

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 9,397,661 B2) as applied to claims 1, 8, and 15 above, and further in view of Ko (US 7,961,001 B1).
Regarding Claims 7, 14, and 20, Ha teaches all the limitations of the present invention, but does not explicitly teach the off chip driver circuit, wherein the pull-up circuit comprises a third resistor connected to the first power rail, and the PMOS transistors in the pull-up circuit further comprises at least one fifth PMOS transistor connected between the third resistor and the input/output pad, wherein the pull-down circuit comprises a fourth resistor connected to the second power rail, and the NMOS transistors in the pull-down circuit further comprises at least one fifth NMOS transistor connected between the fourth resistor and the input/output pad.  
Ko teaches in Figure 8 the off chip driver circuit, 
wherein the pull-up circuit comprises a third resistor (812) connected to the first power rail (VDD), and the PMOS transistors in the pull-up circuit further comprises at least one fifth PMOS transistor (842, 832) connected between the third resistor (812) and the input/output pad (ZQ, using the equivalent rearrangement of serially connected fifth PMOS transistors and third resistor configuration (see equivalent rearrangement reasoning from Claim 1)), 
wherein the pull-down circuit comprises a fourth resistor (862) connected to the second power rail (ground), and the NMOS transistors in the pull-down circuit further comprises at least one fifth NMOS transistor (882, 892) connected between the fourth resistor (862) and the input/output pad (ZQ, using the equivalent rearrangement of serially connected fifth NMOS transistors and fourth resistor configuration (see equivalent rearrangement reasoning from Claim 1)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the PMOS transistors and the first resistor between the first power rail and the input/output pad and to rearrange the NMOS transistors and the second resistor between the second power rail and the input/output pad for the purpose of using design choice by one of ordinary skill and creativity in the art that would not modify the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ko with chip driver circuit of Ha for the purpose of improving the accuracy of the impedance adjusting device, “without increasing the bit number of the impedance codes”.  Ko: Col. 12, lines 35-37.

Allowable Subject Matter
Claims 3-6, 10-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the prior art does not disclose, teach or suggest the off chip driver circuit, wherein the PMOS transistors in the pull-up circuit further comprises: 
a plurality of third PMOS transistors connected in series between the first resistor and the input/output pad, and connected in parallel with the first PMOS transistor, 
wherein the NMOS transistors in the pull-down circuit further comprises: 
a plurality of third NMOS transistors connected in series between the second resistor and the input/output pad, and connected in parallel with the first NMOS transistor;
in combination with all the other claimed limitations.  
Claim 4 is objected to for depending from Claim 3.

Regarding Claim 5, the prior art does not disclose, teach or suggest the off chip driver circuit, 
wherein the PMOS transistors in the pull-up circuit further comprises: 
a plurality of third PMOS transistors connected in series between the first resistor and the input/output pad; and 
a plurality of fourth PMOS transistors connected in series between the first resistor and the input/output pad, and connected in parallel with the third PMOS transistors, 
wherein the NMOS transistors in the pull-down circuit further comprises: 
a plurality of third NMOS transistors connected in series between the second resistor and the input/output pad; and 
a plurality of fourth NMOS transistors connected in series between the second resistor and the input/output pad, and connected in parallel with the third NMOS transistors;
in combination with all the other claimed limitations.  

Regarding Claim 6, the prior art does not disclose, teach or suggest the off chip driver circuit, 
wherein the PMOS transistors in the pull-up circuit further comprises: 
a first PMOS transistor connected between the first resistor and the input/output pad; and 
a plurality of third PMOS transistors connected in series between the first resistor and the input/output pad, and connected in parallel with the first PMOS transistor, 
wherein the NMOS transistors in the pull-down circuit further comprises: 
a first NMOS transistor connected between the second resistor and the input/output pad; and 
a plurality of third NMOS transistors connected in series between the second resistor and the input/output pad, and connected in parallel with the first NMOS transistor;
in combination with all the other claimed limitations.  

Regarding Claim 10, the prior art does not disclose, teach or suggest the off chip driver circuit, 
wherein the PMOS transistors in the pull-up circuit further comprises: 
a plurality of third PMOS transistors connected in series between the first resistor and the input/output pad, and connected in parallel with the first PMOS transistor, 
wherein the NMOS transistors in the pull-down circuit further comprises: 
a plurality of third NMOS transistors connected in series between the second resistor and the input/output pad, and connected in parallel with the first NMOS transistor;
in combination with all the other claimed limitations.
Claim 11 is objected to for depending from Claim 10.

Regarding Claim 12, the prior art does not disclose, teach or suggest the off chip driver circuit, wherein the PMOS transistors in the pull-up circuit further comprises: 
a plurality of third PMOS transistors connected in series between the first resistor and the input/output pad; and 
a plurality of fourth PMOS transistors connected in series between the first resistor and the input/output pad, and connected in parallel with the third PMOS transistors, 
wherein the NMOS transistors in the pull-down circuit further comprises: 
a plurality of third NMOS transistors connected in series between the second resistor and the input/output pad; and 
a plurality of fourth NMOS transistors connected in series between the second resistor and the input/output pad, and connected in parallel with the third NMOS transistors;
in combination with all the other claimed limitations.

Regarding Claim 13, the prior art does not disclose, teach or suggest the off chip driver circuit, wherein the PMOS transistors in the pull-up circuit further comprises: 
a first PMOS transistor connected between the first resistor and the input/output pad; and 
a plurality of third PMOS transistors connected in series between the first resistor and the input/output pad, and connected in parallel with the first PMOS transistor, 
wherein the NMOS transistors in the pull-down circuit further comprises: 
a first NMOS transistor connected between the second resistor and the input/output pad; and 
a plurality of third NMOS transistors connected in series between the second resistor and the input/output pad, and connected in parallel with the first NMOS transistor;
in combination with all the other claimed limitations.  

Regarding Claim 17, the prior art does not disclose, teach or suggest the method, 
wherein the forming the first resistor and the PMOS transistors on the substrate further comprises: forming a plurality of third PMOS transistors connected in series between the first resistor and the input/output pad on the substrate, wherein the third PMOS transistors are connected in parallel with the first PMOS transistor; wherein the forming the second resistor and 
the NMOS transistors on the substrate further comprises: forming a plurality of third NMOS transistors connected in series between the second resistor and the input/output pad on the substrate, wherein the third NMOS transistors are connected in parallel with the first NMOS transistor;
in combination with all the other claimed limitations.
Claim 18 is objected to for depending from Claim 17.

Regarding Claim 19, the prior art does not disclose, teach or suggest the method, 
wherein the forming the first resistor and the PMOS transistors on the substrate further comprises: forming a plurality of third PMOS transistors connected in series between the first resistor and the input/output pad on the substrate; and forming a plurality of fourth PMOS transistors connected in series between the first resistor and the input/output pad on the substrate, wherein the fourth PMOS transistors are connected in parallel with the third PMOS transistors; 
wherein the forming the second resistor and the NMOS transistors on the substrate further comprises: forming a plurality of third NMOS transistors connected in series between the second resistor and the input/output pad on the substrate; and forming a plurality of fourth NMOS transistors connected in series between the second resistor and the input/output pad on the substrate, wherein the fourth NMOS transistors are connected in parallel with the third NMOS transistors;
in combination with all the other claimed limitations.

Contact
.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849